Citation Nr: 0821736	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-17 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran had active service from June 1967 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO).  In 2007, VA received notice that the veteran now 
resides in Texas.  As a result, his claims file was 
transferred to the Waco, Texas, RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence 
his alleged in-service stressors.    


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision 

The veteran asserts that service connection is warranted for 
his post-traumatic stress disorder.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6. Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizogilo v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a) refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994 (DSM-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

In this case, the record contains evidence favorable to the 
veteran's claim in the form of a March 2005 medical opinion 
from VA psychiatrist.  The VA psychiatrist opined that the 
veteran has PTSD and the disorder was "related to the 
investigations he did while he was in the service."  The 
Board would like to point out the PTSD diagnosis is based 
upon a vague and general reference to symptoms without 
specific discussion of the DSM-IV criteria, and without any 
indication that specific stressor history was reviewed as 
part of the basis for the diagnosis.  Nevertheless read in 
isolation, this opinion could be construed as supporting the 
veteran's contention that he currently has PTSD.  

However, the competent evidence does not show that the 
veteran engaged in combat with enemy forces.  His DD Form 214 
and other service personnel records show that his primary 
military occupational specialty (MOS) was a cook and he 
received no commendations or awards, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation 
indicative of combat status, and there is no other objective 
evidence of record, which indicates that the veteran 
participated in combat.  In contrast, the service records 
reveal that the veteran was found guilty for assaulting a 
German police officer and resisting lawful arrest.  The 
veteran was demoted for this incident and given a suspended 
four month sentence.  The Board is aware of the assertions of 
the veteran and of those who wrote letters in October 2005 
stating that the veteran served as a military police officer 
until the demotion as a result of the assault on the German 
police officer.  However, the competent evidence does not 
speak to such a claim.  The veteran's DD Form 214 lists the 
veteran as a cook.  The veteran was assigned to a military 
police unit, but the veteran's service records clearly show 
his principal duty as "cook" or "casual" for the entire 
length of his active service.  The Board observes that the 
veteran attempted in May 1969 to request a change on his 
service record for his Primary MOS.  His MOS was listed as 
94B20 (coded for chef) and he attempted to change it to 95B10 
(for Military Police).  The Board finds highly probative that 
on this form "95B10" is scratched out and written next to 
it is "was not awarded this MOS."  The Board is aware of a 
March 1968 educational form stating that the veteran was 
qualified for Military Police, but given the weight of the 
opposing evidence, finds it more likely than not the veteran 
did serve only as a chef, albeit attached to a Military 
Police company.  The Board notes the claim that a "cook" or 
"casual" would perform any military police 
"investigations" to be disingenuous and highly unlikely.

In statements submitted with his claim in April 2005, the 
veteran identified five events which he considered to be the 
precipitating cause of his claimed PTSD.  The veteran alleges 
all five of these events occurred while he was stationed at 
various places in Germany.  First, the veteran stated he 
found a decomposed body in July 1967.  Second, the veteran 
stated he was dispatched to quell a prison riot after the 
assignation of Martin Luther King, Jr. over his objections 
not to do so.  Third, the veteran stated in the Fall of 1967 
he bit off a woman's finger tip to avoid being stabbed in the 
back by her.  Fourth, the veteran alleged in the summer of 
1968 he was involved in a fight with the German police.  
Finally, the veteran stated he witnessed a woman killed in a 
car accident in the Fall of 1967.  

Since combat status has not been established, the law 
requires additional verification beyond his assertions.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Unfortunately, with the exception of the fourth 
incident concerning the altercation with German authorities, 
the veteran's claims are not supported by any competent 
evidence in the record to substantiate his claimed stressors.  
The Board is cognizant of the October 2005 letters from 
various people who knew the veteran stating that he was 
assigned as a patrolman with the military police, but finds 
these statements lacking in probative value given the service 
records are entirely to the contrary.  

Although the veteran clearly has a diagnosis of PTSD, this is 
based on a history provided by him, without independent 
verification.  Notwithstanding the diagnosis, service 
connection for PTSD is not warranted because there is no 
credible supporting evidence that the claimed in-service 
stressors occurred.  In the absence of a verified stressor, 
the diagnoses of PTSD are not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's military service.  See West v. 
Brown, 
7 Vet. App. 70, 78 (1994).  Since the veteran's claimed 
stressors have not been verified, the diagnosis of PTSD was 
based on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.  See also Moreau v. Brown, 9 Vet. App. 389 
(1996) (a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors).  

While the Board has already acknowledged that the evidentiary 
record contains a diagnosis of PTSD, in this case evidence of 
a verified stressor upon which a diagnosis of PTSD could be 
based has not been presented.  Furthermore, in evaluating the 
veteran's claim, the Board finds it probative that the 
veteran's service personnel records do not assist him in 
establishing that the claimed events occurred.  There is no 
independent evidence of record showing that his MOS as a cook 
exposed him to the asserted events involving intense fear, 
helplessness, or horror.  Similarly, the veteran had not 
provided adequate information about the circumstances of his 
claimed stressors, including his "investigations."  In 
essence, the veteran's lack of detail about the alleged 
incidents makes it impossible for it to be verified.  See 
38 C.F.R. § 3.159(c)(2)(i) (2007).  Therefore, the evidence 
of record is sufficient to make a decision in this case.  

In conclusion, the Board finds that the veteran has not 
alleged a valid in-service stressor that is verified or 
verifiable based on the information given, which could 
provide a basis for the diagnosis of PTSD.  Accordingly, the 
preponderance of the evidence is against the claim of 
entitlement for service connection for PTSD.  38 U.S.C.A. § 
5107(b).  The veteran's claim must be denied, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 122, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter sent to the veteran.  In 
the April 2005 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the September 2006 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide the VA and which information and evidence 
VA would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  In the present appeal, the VCAA notice to the 
veteran did not include the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
above that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's service treatment records, Social Security 
Administration (SSA) records, private treatment records, and 
VA outpatient records from March 2002 to March 2005.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


